Case 1:20-cv-00204-DKW-WRP Document 20 Filed 08/28/20 Page 1 of 3                      PageID #: 94




                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAI‘I


      LUANA GOLDEN,                                Case No. 20-cv-00204-DKW-WRP

                  Plaintiff,
                                                   ORDER DENYING AS-CONSTRUED
           v.                                      MOTION FOR
                                                   RECONSIDERATION 1
      CRAIG Y. WATASE, doing business
      as Mark Development Inc.,

                  Defendant.


          On July 17, 2020, the Court dismissed this case without further leave to

  amend because no amendment could cure the lack of subject matter jurisdiction

  over this case. Dkt. No. 16. Thirty-one days later, on August 17, 2020, Plaintiff

  filed a “Motion Consideration for Reverse Judgment,” which, the Court liberally

  construes as a motion for reconsideration pursuant to Federal Rule of Civil

  Procedure 60(b) (“the motion for reconsideration”). 2 Dkt. No. 18. Defendant has

  filed a response in opposition to the motion for reconsideration. Dkt. No. 19.

          Pursuant to Rule 60(b), a court may relieve a party from a final judgment or

  order due to, inter alia, mistake, newly discovered evidence, fraud, the judgment


  1
   Pursuant to Local Rule 7.1(d), the Court decides the instant motion without a hearing.
  2
   When a motion is not filed within 28 days of judgment, it is construed as one brought pursuant
  to Rule 60(b), rather than one under Federal Rule of Civil Procedure 59(e). Am. Ironworks &
  Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-899 (9th Cir. 2001) (considering a
  prior version of Rule 59(e) that required filing within 10 days of judgment).
Case 1:20-cv-00204-DKW-WRP Document 20 Filed 08/28/20 Page 2 of 3              PageID #: 95




  being void or satisfied, or any other reason that justifies relief. Fed.R.Civ.P.

  60(b)(1)-(6).

        Here, the motion for reconsideration does not identify any specific ground

  under which it is brought. Nonetheless, however liberally the pro se motion is

  construed, nothing therein comes close to justifying relief under any of the grounds

  mentioned above. Plaintiff does not contend that there was a mistake in

  dismissing this case, there is newly discovered evidence that should produce a

  different result, there was fraud on the part of an adverse party, or the order

  dismissing this case is void. That leaves Rule 60(b)(6) relief, which is limited to

  “extraordinary circumstances which have prevented or rendered [a party] unable to

  prosecute [her] case.” Cmty. Dental Services v. Tani, 282 F.3d 1164, 1168 (9th

  Cir. 2002) (quotation omitted). Again, Plaintiff does not point to any such

  circumstance. Instead, Plaintiff asserts that dismissal of this case should be

  reconsidered because her apartment unit experienced mold, she was temporarily

  housed in alternative housing, the Defendant in this case should be held

  accountable to Hawai‘i Landlord-Tenant and/or Housing law, and the coronavirus

  has caused “many uncertainties.” Dkt. No. 18 at 1-2. However liberally the

  Court may construe those assertions, they are not extraordinary circumstances in

  the context of why this case was dismissed without leave to amend: the failure to


                                             2
Case 1:20-cv-00204-DKW-WRP Document 20 Filed 08/28/20 Page 3 of 3             PageID #: 96




  allege any facts suggesting this Court’s subject matter jurisdiction over Plaintiff’s

  alleged dispute with Defendant. Rather, if anything, Plaintiff’s assertions in the

  motion for reconsideration convince this Court that subject matter jurisdiction does

  not exist, as Plaintiff’s alleged dispute concerns purely State of Hawai‘i law and

  the parties are not diverse.

        As a result, the motion for reconsideration, Dkt. No. 18, is DENIED.

        IT IS SO ORDERED.

        Dated: August 28, 2020 at Honolulu, Hawai‘i.




  Luana Golden v. Craig Y. Watase; Civil No. 20-00204 DKW-WRP; ORDER DENYING
  CONSTRUED MOTION FOR RECONSIDERATION




                                             3
